Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isaac Zaghi on 11/30/21.
The application has been amended as follows: 
In line 8 of the instant claim 1, please delete “and remains initially less rigid” and insert 
“, wherein the mixture retains the viscosity between about 20 cp and about 100 cp at the stent graft” in its place.
Claims 5-7,14-16,22-24,30 and 34 have been canceled.
In line 8 of the instant claim 8, please delete “and further remains initially less rigid” and insert “, wherein the mixture retains the viscosity between about 20 cp and about 100 cp at the stent graft” in its place.
In line 6 of the instant claim 25, please delete “and which further remains initially less rigid” and insert “, wherein the mixture retains the viscosity between about 20 cp and about 100 cp at the stent graft” in its place.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618